Case 20-02006 Docié6 Filed 06/04/20 Entered 06/05/20 08:10:27 Page1of4

UNITED STATES BANKRUPTCY
DISTRICT OF CONNECTICUT

AT HARTFORD

APPLICATION FOR and WRIT OF EXECUTION

 

BANKING INSTITUTION

APPLICATION

  

To the United States Bankruptcy Court for the District of Connecticut at Hartford
Connecticut, in connection with a judgment therein on May 15 , 2020 , Docket No. 20-02006

CASE NAME Anthony S. Novak, Chap. 7 Trustee v. People's United Bank

NAME OF BANKING INSTITUTION People's United Bank, N.A.

NAME OF JUDGMENT CREDITOR MAKING APPLICATION: A. Novak OF (TOWN) Manchester, CT

NAME OF JUDGMENT DEBTOR: People's United Bank, N.A. | OF (TOWN) New Haven, CT
1. AMOUNT OF JUDGMENT: $16,027.35
2. AMOUNT OF COSTS:
3. TOTAL JUDGMENT AND COSTS:
4. TOTAL PAID ON ACCOUNT:
- $16,027.35

   
 
 

5. TOTAL UNPAID JUDGMI

(Name of Attorney or) Jeffrey Hellman, Esq. /2/ Dated June 2, 2020

 

(Party making Application)
(Address)

195 Church Street, 10th Floor

 

New Haven, CT 06510
Case 20-02006 Docié6 Filed 06/04/20 Entered 06/05/20 08:10:27 Page 2of4

EXECUTION

TO ANY PROPER OFFICER

Whereas on said Date of Judgment the above-named Judgment Creditor recovered a judgment against the
above-named Judgment Debtor before the above-named Court for the amount of damages and costs above, as appears
of record, whereof execution remains to be done. These therefore by AUTHORITY OF THE UNITED STATES TO
COMMAND YOU:

Within seven (7) days from your receipt of this execution, make demand upon the main office of any banking institution
having its main office within your precincts, or if such main office is not within your precincts and such banking institu-
tion has one or more branch offices within your precincts, upon an employee of such a branch office, such employee
and such branch office having been designated by the banking institution in accordance with regulations adopted by the
Banking Commissioner, for payment to you pursuant to Section 52-367b of the Connecticut General Statutes and
Connecticut Public Act 83-384 for any nonexempt debt due said Judgment Debtor(s), which sum shall not exceed the
total unpaid debt damages and costs on said judgment as stated above, plus interest on the unpaid amount of said
judgment from its date until the time when this execution shall be satisfied, plus your own fee. After having made such
demand you-are directed-to serve a true and attested copy of this execution, together with the attached affidavit and
exemption claim form, with your doings endorsed thereon, with the banking institution office upon whom such demand
was made. Said sum shail be received by you and applied on this execution in accordance with the provisions of Section
52-367b of the Connecticut General Statutes.

HEREON FAIL NOT, AND MAKE DUE RETURN TO THIS WRIT WITH YOUR DOINGS THEREON,
ACCORDING TO LAW.

Dated at , Connecticut this day of

BY

 

Assistant Clerk
Case 20-02006 Docié6 Filed 06/04/20 Entered 06/05/20 08:10:27 Page 3o0f4

EXEMPTION CLAIM FORM
BANK EXECUTION

 

SECTION I (to be completed by clerk)
Address of Court (no. Street, Town and Zip Code) ©

 

 

Name of Judgment Debtor Date Execution Issued Docket No.

 

 

 

SECTION II (to be completed by banking institution)
Name and Address of Banking Institution to which Exemption claim (if any) is to be Returned

 

 

Date of Mailing to Judgment Debtor

 

Description of Account(s) and Amount(s) Removed pursuant to Execution

 

 

 

SECTION III NOTICE TO JUDGMENT DEBTOR

As the result of a judgment entered against you, the attached execution has been issued against funds deposited
by you in the banking institution named above. In compliance with this execution, the banking institution has removed
from the account(s) enumerated above the amount of money indicated above.

THE MONEY IN YOUR ACCOUNT(S) MAY BE EXEMPT FROM EXECUTION - the money in
your account(s) may be protected from execution by state statutes or by other laws or regulations of this state or of the
United States.

HOW TO CLAIM AN EXEMPTION ESTABLISHED BY LAW - If you wish to claim that the money
in your account(s) is exempt by law from execution, you must fill out and sign, before a proper official, the Affidavit
of Claim of Exemption below and mail or deliver this exemption claim form to the banking institution at the above address.
This form must be received by the banking institution no later than 15 days from the DATE OF MAILING TO JUDGMENT
DEBTOR indicated above.

Upon receipt of this form the bank will forward it to the Bankruptcy Court and the Court Clerk wiii notify
you and the judgment creditor of the date on which a hearing will be held by the court to determine the issues raised
by your claim.
Case 20-02006 Docié6 Filed 06/04/20 Entered 06/05/20 08:10:27 Page 4of4

SECTION IV AFFIDAVIT OF CLAIM OF EXEMPTION ESTABLISHED BY LAW

I, the judgment debtor named above, hereby claim and certify under the penalty of false statement that the
money in the above account(s) is exempt by law from execution as follows:

 

Account Number Describe Claimed Exemption Established by Law

 

Amount Claimed to be Exempt

 

 

Account Number Describe Claimed Exemption Established by Law

; Amount Claimed to be Exempt

 

 

 

|

** Additional sheet(s) attached hereto and made a part hereof (if necessary)

 

 

 

SIGNED X .
Date Signed Tel. No.
Complete Mailing Address of Judgment Debtor
STATE OF CONNECTICUT
COUNTY OF 8
Subscribed and sworn to before me this day of , 19

 

 

 

Notary Public, Commissioner of Superior Court

SECTION V (To be completed by banking institution upon return of exemption claim form)

 

Date Claim Received Date Mailed to Court Name of Bank Officer Telephone No.

 

 

 

 

 
